Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6, 7, 10, 13, and 20 were previously pending and subject to a non-final Office Action having a notification date of April 5, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 1, 2022 (the “Amendment”), amending claims 1, 4, 6, and 7 and canceling claims 10 and 13.  The present Final Office Action addresses pending claims 1, 4, 6, 7, and 20 in the Amendment.
	
Response to Arguments
Applicant’s arguments with respect to some of the claim objections and claim rejections under 35 USC 112(b) and 103 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new claim objections that are presented herein.  Furthermore, the claims continue to be rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
On pages 8-9 of the Amendment, Applicant takes the position that the 35 USC 101 rejection has been overcome because a) Applicant has modified the title of the invention to be “Evaluating and Controlling Method for Plants Disease by Identifying Pathogen,” b) Applicant has modified the claims to recite a “disease occurrence model” that indicates occurrence of the plant disease rather than a “disease prediction model,” and c) Applicant has specified that the steps in the method are performed by the sensors and processor rather than the user.  The Examiner disagrees that the 35 USC 101 rejection has been overcome.
With respect to a) above, the Examiner asserts that patent eligibility under 35 USC 101 is assessed with respect to the claims rather than with respect to the Title of the invention.
With respect to b) above, the recited disease occurrence model can nevertheless be developed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality as set forth in the rejection below.
With respect to c) above, mere use of sensors and the processor to perform steps of the claim amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)) as set forth in the rejection below.
Accordingly, the claim rejections under 35 USC 101 are maintained.
	
	
Claim Objections
Claims 1, 4, 6, and 20 are objected to because of the following informalities:
Regarding claim 1, line 1 it appears that the word “plants” was not included in the previous version of claim 1.  Accordingly, this word should have been underlined.
In claim 1, line 2, it appears that “pathogen” should be changed to --at least one pathogen--.
Regarding claim 1, line 8, it appears that the word “calculating” was not included in the previous version of claim 1.  Accordingly, this word should have been underlined.  
Regarding claim 1, line 9, it appears that the phrase “through the processor” was not included in the previous version of claim 1.  Accordingly, this phrase should have been underlined.
In claim 1, lines 14-15, it appears that “diseases occurrence via Convolutional” should be changed to --disease occurrence via a Convolutional--.
In claim 4, lines 3-4, it appears that the limitation "the machine training and testing process" should be --a machine training and testing process--.
In claim 6, lines 3-4, it appears that “a disease not to happen or a positive output indicating a disease to happened” should be changed to --a disease that did not happen or a positive output indicating a disease that happened--.
Regarding claim 6, lines 4-5, it appears that the phrase “and obtaining the spore germination model through multipling the linear equation by the cubic equation” was not included in the previous version of claim 6.  Accordingly, this phrase should have been underlined.
In claim 6, line 4, “multipling” should be changed to --multiplying--.
In claim 20, lines 2-3, it appears that “the probability of disease occurrence” should be changed to --a probability of disease occurrence--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 7, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 1, 4, 6, 7, and 20 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

An evaluating and controlling method for plants disease by identifying pathogen, comprising: 
detecting environmental information to acquire weather data by a plurality of sensors; 
collecting and combining disease data and the weather data detected by the sensors through a processor;
calculating the disease data and the weather data to develop a spore germination model through the processor;
fitting a linear equation for a spore germination rate based on humidity and a cubic equation for the spore germination rate based on temperature into the spore germination model;
inputting fungal disease data and the weather data into the processor to develop a disease occurrence model, and the disease occurrence model indicating a plurality of patterns of diseases occurrence via Convolutional Neural Network (CNN) through the processor; and 
wherein the weather data includes at least one of observation time, pressure, temperature, dew point temperature, relative humidity, wind speed, wind direction, precipitation, sunshine duration, visibility, ultraviolet index, and cloud amount over a period of time, and the spore germination rate is represented by a formula below:
            
                
                    
                        f
                    
                    
                        1
                    
                
                x
                
                    
                        f
                    
                    
                        2
                    
                
                =
                
                    
                        
                            
                                -
                                0.0625
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                    
                                        3
                                    
                                
                                +
                                2.9974
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                -
                                37.865
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                
                                +
                                141.68
                            
                        
                        ÷
                        100
                    
                
                ×
                [
                (
                316.88
                
                    
                        x
                    
                    
                        2
                    
                
                -
                216.88
                )
                ÷
                100
                ]
            
        
wherein x1 refers to the temperature in Celsius and x2 refers to the relative humidity.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind with pen and paper collect and combine disease and weather data (e.g., various types of plant diseases and weather patterns), calculating the disease and weather data to develop a “spore germination model” (e.g., a list of particular weather conditions that can lead to fungal spore germination disease), fit a linear equation for a spore germination rate based on humidity and a cubic equation for the spore germination rate based on temperature into the spore germination model (e.g., a user could include the equations in [0128] and [0130] of the present application with the “spore germination model”), and input fungal disease data (e.g., various fungal diseases) and the weather data (e.g., various weather patterns, times of day, etc.) to develop a disease occurrence model (e.g., a list of particular weather conditions that indicate disease occurrence patterns).
Furthermore, fitting a linear equation for a spore germination rate based on humidity and a cubic equation for the spore germination rate based on temperature, where the spore germination rate is represented by the above particular equation, constitutes “mathematical concepts” because it represents mathematical calculations for developing the spore germination model.

Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4 and 6 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 4, this claim calls for extracting features from the disease and weather data which can be practically performed in the human mind at such high level of generality (“mental processes”).
-In relation to claim 6, this claim calls for classifying patterns into positive or negative output with the model which can be practically performed in the human mind at such high level of generality (“mental processes”).  This claim also calls for multiplying the linear and cubic equations which amounts to “mathematical concepts” because it represents mathematical calculations.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An evaluating and controlling method for plants disease by identifying pathogen, comprising: 
detecting environmental information to acquire weather data (extra-solution activity (data collection) as noted below, see MPEP § 2106.05(g)) by a plurality of sensors (using computers or other machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
collecting and combining disease data and the weather data detected by the sensors through a processor (using computers or other machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
calculating the disease data and the weather data to develop a spore germination model through the processor (using computers or other machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
fitting a linear equation for a spore germination rate based on humidity and a cubic equation for the spore germination rate based on temperature into the spore germination model;
inputting fungal disease data and the weather data into the processor (using computers or other machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to develop a disease occurrence model, and the disease occurrence model indicating a plurality of patterns of diseases occurrence via Convolutional Neural Network (CNN) through the processor (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, see MPEP § 2106.05(f)); and 
wherein the weather data includes at least one of observation time, pressure, temperature, dew point temperature, relative humidity, wind speed, wind direction, precipitation, sunshine duration, visibility, ultraviolet index, and cloud amount over a period of time (mere field of use limitation as noted below, see MPEP § 2106.05(h)), and the spore germination rate is represented by a formula below:
            
                
                    
                        f
                    
                    
                        1
                    
                
                x
                
                    
                        f
                    
                    
                        2
                    
                
                =
                
                    
                        
                            
                                -
                                0.0625
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                    
                                        3
                                    
                                
                                +
                                2.9974
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                -
                                37.865
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                
                                +
                                141.68
                            
                        
                        ÷
                        100
                    
                
                ×
                [
                (
                316.88
                
                    
                        x
                    
                    
                        2
                    
                
                -
                216.88
                )
                ÷
                100
                ]
            
        
wherein x1 refers to the temperature in Celsius and x2 refers to the relative humidity.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of detecting environmental information to acquire weather data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the processor and the sensors to detect environmental information to acquire weather data and to collect/combine the weather and disease data, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of developing the disease occurrence model via a CNN, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying various specific types of weather data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application and it is therefore directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 7: This claim call for raising a warning according to the positive output which merely amounts to insignificant extra-solution activity (see MPEP § 2106.05(g)).
Claim 20: This claim calls for connecting to a spraying system to spray an antifungal peptide on a field based on the disease occurrence probability which merely amounts to instructions to apply the above-noted at least one abstract idea (MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor and the sensors to detect environmental information to acquire weather data and to collect/combine the weather and disease data, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of developing the disease occurrence model via a CNN, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying various specific types of weather data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to detecting environmental information to acquire weather data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 4, 6, 7, and 20 are ineligible under 35 USC §101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham,, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686